Citation Nr: 0714050	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  93-28 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
claimed as secondary to the veteran's bilateral shoulder 
disabilities.

2.  Entitlement to service connection for a thoracic spine 
disorder, to include thoracic outlet syndrome, as secondary 
to service-connected disabilities, to include shoulder 
disabilities or bullous emphysema.

3.  Entitlement to an increased evaluation in excess of 20 
percent for right shoulder disability, exclusive of a period 
of temporary total (100 percent) disability.

4.  Entitlement to an increased rating for residuals of a 
fracture of the left clavicle with impingement, evaluated as 
20 percent disabling prior to October 18, 2004, and as 30 
percent disabling from that date.

5.  Entitlement to an initial evaluation in excess of 10 
percent for bullous emphysema, exclusive of a period of 
temporary total (100 percent) disability.

6.  Entitlement to a temporary total disability evaluation 
for convalescence under 38 C.F.R. § 4.30 beyond November 30, 
1992.

7.  Entitlement to total disability compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1988.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  This case presents a lengthy and complex 
procedural history.  In a July 1998 rating decision, the RO, 
in pertinent part, increased the veteran's rating for his 
residuals of a fracture of the left clavicle with impingement 
to 10 percent.  In December 1998, the RO denied a claim of 
entitlement to service connection for bullous lung disease.  
That claim was granted by a rating decision issued in May 
1990, and a 10 percent evaluation was assigned, effective 
August 1, 1988.  The veteran disagreed with the assigned 
initial evaluation.  

During the pendency of the appeal, the veteran was awarded a 
temporary total (100 percent) evaluation from September 9, 
1991 to November 1, 1992 for convalescence from surgical 
treatment of the service-connected lung disability.  The 
veteran disagreed with the termination date of the temporary 
total evaluation.  During the pendency of the appeal, the 
temporary total evaluation has been extended to November 30, 
1992.  The appeal for an extension beyond that date returns 
to the Board for appellate review.

The veteran testified at a personal hearing before a Member 
of the Board at the RO in December 1993.  The issues of 
increased evaluations for the shoulder disabilities and 
emphysema, as well as the issue of entitlement to TDIU, were 
remanded by the Board for additional development in February 
1996.  The veteran's claim was remanded by the Board in 
December 2000 for a hearing before the Board via video 
teleconferencing.  The requested hearing, the veteran's 
second hearing before the Board during the pendency of these 
appeals, was conducted in December 2001.  The issues of 
service connection for bilateral degenerative joint disease 
of the knees, and a TDIU were remanded by the Board in 
October 2003 for development  

In August 2002, the Board denied service connection for 
fibromyalgia, as secondary to the veteran's bilateral 
shoulder disabilities, and denied service connection for a 
thoracic spine disorder (to include thoracic outlet 
syndrome), as secondary to either the veteran's shoulder 
disabilities, or his emphysema.  The Board also denied a 
higher initial rating than 10 percent for emphysema, and 
denied entitlement to a temporary total disability evaluation 
for convalescence under 38 C.F.R. § 4.30 beyond October 31, 
1992.  The Board granted an increased evaluation from 10 
percent to 20 percent for a right shoulder disability, and 
granted an increased evaluation from 10 percent to 20 percent 
for residuals of a fracture of the left clavicle with 
impingement.  The RO implemented the increased evaluations 
for the right and left shoulder disabilities in August 2002.

The veteran then appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2003, 
the Court vacated and remanded the portion of the Board's 
decision that denied service connection for fibromyalgia and 
for a thoracic spine disorder, to include thoracic outlet 
syndrome, and vacated the denial of an initial rating in 
excess of 10 percent for emphysema, the denial of a temporary 
total disability evaluation for convalescence under 38 C.F.R. 
§ 4.30 beyond October 31, 1992, and the denials of 
evaluations in excess of 20 percent for a right shoulder 
disability, or 20 percent for residuals of a fracture of the 
left clavicle with impingement.  The Board Remanded these 
claims in June 2004.  The claims now return to the Board for 
further appellate review.  

In its August 2002 decision, the Board referred the issue of 
a temporary total rating for surgery at the VA Medical Center 
in San Diego in September 1994 through October 1994 for 
appropriate action.  The RO denied this claim, in an August 
2002 rating decision, on the basis that the Board, in its 
August 2002 decision, denied the claim of entitlement to 
service connection for thoracic outlet syndrome, the disorder 
underlying that surgery.  However, the Board decision that 
denied that claim for service connection was vacated, and the 
RO must readjudicate that claim.  The claim for service 
connection for thoracic outlet syndrome is, as noted below, 
addressed in the Remand appeneded to this decision.  
Readjudication of the claim for a temporary total evaluation 
for the September 1994 surgical treatment should be conducted 
after the claim for service connection for thoracic outlet 
syndrome is readjudicated.  This claim is again REFERRED to 
the RO for action.

In May 2006, the claim of entitlement to TDIU was 
readjudicated.  However, the claim for bilateral degenerative 
joint disease of the knees was not readjudicated.  Both 
claims are addressed in the REMAND portion of the decision 
below.  In addition, the claim for service connection for a 
thoracic spine disorder, to include thoracic outlet syndrome, 
and the claim for an increased evaluation in excess of 
20 percent for right shoulder disability prior to August 9, 
2002, are addressed in the REMAND portion of the decision.  
These claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

Because the veteran has testified before two Veterans Law 
Judges, and each must participate in this decision, this 
decision is being rendered by a panel of three Veterans Law 
Judges. 38 U.S.C.A. § 7102, 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2006).


FINDINGS OF FACT

1.  The medical evidence and opinion of record establishes 
that fibromyalgia was not manifested during the veteran's 
service and was not incurred as a result of the veteran's 
service or as a result of the veteran's service-connected 
disabilities.

2.  From August 9, 2002, the clinical evidence establishes 
that the veteran has occasional periods when he is unable to 
abduct his right arm away from his body, as a result of pain, 
or with repetitions of abduction; even though these periods 
are limited, resolving reasonable doubt in the veteran's 
favor, this episodic limitation approximates limitation of 
motion to 25 degrees from the side, but the veteran remains 
able to use the right arm, with limitation of motion to 
shoulder level, the majority of the time.  

3.  Prior to October 18, 2004, the medical evidence is devoid 
of facts which would show that the veteran's service-
connected fracture of the left clavicle with shoulder 
impingement syndrome (with pain, weakened movement, excess 
fatigability, and incoordination considered, including during 
flare-ups) was manifested by limitation of motion of the left 
shoulder more severe than limitation to shoulder level; even 
with consideration of pain, that limitation did not meet or 
approximate limitation to 25 degrees from the side.

4.  From October 18, 2004, the veteran's service-connected 
left clavicle fracture residuals are manifested by limitation 
of motion of the left shoulder to shoulder level, with 
occasional periods when he is unable to abduct his right arm 
away from his body, as a result of pain, or with repetitions 
of abduction; even though these periods are limited, 
resolving reasonable doubt in the veteran's favor, this 
episodic limitation approximates limitation of motion to 25 
degrees from the side, but the veteran remains able to use 
the left arm, with motion as high as shoulder level the 
majority of the time.

5.  Although the veteran's FEV-1 and FEV-1/FVC have been 
greater than 70 percent predicted, and his DLCO (SB) has been 
greater than 65 percent predicted, the veteran's right lung 
manifested significant bullous changes until treated 
surgically in September 1992, and the veteran continues to 
report chest pain and dyspnea despite stable pulmonary 
function examination results since that surgical treatment.

6.  The clinical findings demonstrate that the September 9, 
1992, thoracoscopic laser bullectomy did not result in severe 
postoperative residuals such as an incompletely-healed 
surgical wound, or residuals requiring confinement to the 
home, beyond November 30, 1992.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated during 
active service, and is not proximately due to or the result 
of a service connected disease or injury.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2006).

2.  The schedular criteria for a 40 percent evaluation for 
right (major) shoulder impingement, status-post 
acromioplasty, the maximum schedular evaluation available 
without ankylosis or loss of use of the shoulder, are met 
from August 9, 2002, exclusive of a period of temporary total 
disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5200-5203 (2006).  

3.  The schedular criteria for an evaluation in excess of 20 
percent evaluation for residuals, fracture of the left 
(minor) clavicle, with shoulder impingement syndrome, status-
postoperative are not met prior to October 18, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5200-5203 
(2006).

4.  The criteria for an evaluation in excess of 30 percent 
for residuals, fracture of the left (minor) clavicle, with 
shoulder impingement syndrome, status post surgery, are not 
met from October 18, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5200-5203 (2006).

5.  The criteria for an initial 30 percent evaluation for 
bullous emphysema are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic 
Code 6603 (1991).  

6.  The criteria for assignment of a temporary total rating 
beyond November 30, 1992, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.30 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for each of the claimed disorders, and he contends 
that his service-connected disabilities are more severe than 
the assigned evaluations reflect.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Among claims underlying this appeal, in pertinent part, is a 
claim for service connection for a lung disorder.  That claim 
has been granted.  The United States Court of Veterans 
Appeals (Court) has stated that the statutory scheme of the 
VCAA contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see 
also, e.g., Sutton v. Nicholson, 20 Vet. App. 419, 426 
(2006); Locklear v. Nicholson, 20 Vet. App. 410, 415 (2000).  
A decision awarding service connection for bullous emphysema 
has been made, and both a disability evaluation and an 
effective date have been assigned.  Therefore, the VCAA 
notices issued in this case meet the requirements of the law 
as to that claim.

Although notice in this case as to the specific elements 
required for an initial evaluation in excess of 10 for a lung 
disability may not be required by law, such notice has, in 
fact, been provided.  In a July 1998 rating decision, the RO 
specifically advised the veteran of the revision of the 
regulations governing evaluation of lung disorders, and set 
forth the specific diagnostic criteria for an evaluation in 
excess of 10 percent for lung disability.  The claim was 
thereafter readjudicated in several decisions, with the most 
recent readjudication in a December 2005 SSOC.  The notices 
provided prior to that readjudication meet the requirements 
set forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As to the claim for service connection for fibromyalgia, the 
veteran was notified of the criteria for service connection 
in the numerous rating decisions, statements of the case, 
supplemental statements of the case, the Board decisions, and 
the submissions related to his appeal before the Court, among 
other correspondence, documents, and notice during the more 
than 10 years of the pendency of this claim.  In particular, 
the veteran was notified of the criteria for service 
connection and the provisions of the VCAA in a June 2004 
letter issued by the AMC.  

The June 2004 letter from the AMC to the veteran informed the 
appellant of the actions VA would take to assist him to 
develop the claims, and advised the veteran of the types of 
evidence which might be pertinet to the claims.  This letter 
also advised the veteran to tell VA about any additional 
evidence the veteran wanted VA to obtain, and advised the 
veteran to submit evidence on his own behalf, including such 
evidence as statements from individuals, and advised the 
veteran to submit any evidence he had.  This notice was 
sufficient to advise the veteran to submit evidence in his 
possession.  The letter advised the veteran of the evidence 
that VA would obtain and of the veteran's responsibility to 
identify any additional evidence he wanted VA to obtain.  

As the claim for service connection for fibromyalgia was 
readudicated in December 2005, after this letter was issued, 
so the notice provided prior to that readjudication meets the 
requirements set forth in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

As to the claims for increased evaluations for the veteran's 
upper extremity disabilities, the Board notes that, after the 
June 2004 Remand of the veteran's claims for increased 
evaluations for right shoulder disability and for residuals 
of a fracture of the left clavicle in excess of 20 percent, 
the AMC and RO provided VCAA notice regarding increased 
evaluations for both shoulders, and afforded the veteran VA 
examination of both shoulders, and developed evidence as to 
both shoulders.  The veteran was most recently notified of 
the provisions of the VCAA as to these two claims in a June 
2004 letter issued by the AMC following the Board's June 2004 
Remand of the claims.  The claim for an evaluation in excess 
of 20 percent for the residuals of a fracture of the left 
clavicle, with impingement, was readjudicated in December 
2005, after this letter was issued, so the notice provided 
prior to that readjudication meets the requirements set forth 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

However, the December 2005 SSOC which addressed the appeal 
for evaluation in excess of 20 percent only as to the left 
shoulder did not include readjudication of the claim for an 
evaluation in excess of 20 percent for the right shoulder.  
However, the development conducted following the Board's June 
2004 Remand establishes that an increased evaluation to 40 
percent for right shoulder disability is warranted from 
August 9, 2002, exclusive of the period of temporary total 
disability.  Because assignment of a 40 percent evaluation 
for right shoulder disability is favorable to the veteran, 
and is the maximum schedular evaluation available for a 
disability of a major shoulder unless there is ankylosis or 
loss of use of the right arm, which are not present in this 
case, it would be adverse to the veteran's interest to Remand 
this portion of the claim so that an SSOC can be issued, or, 
if already issued, can be associated with the claims files.  
No prejudice to the veteran results from adjudication at this 
time of the claim for an evaluation in excess of 20 percent 
for a right shoulder disability from August 9, 2002.  
However, since the Board is unable to ascertain that 
prejudice would not result from adjudication of that claim 
for the period prior to August 9, 2002, in the absence of 
more complete notice to the veteran, evaluation prior to that 
date is addressed in the Remand appended to this decision.  

As to the claim for entitlement to a temporary total 
disability evaluation beyond October 1992, the veteran was 
specifically notified of the regulation which governs that 
determination in a December 1999 SOC.  The veteran was most 
recently notified of the provisions of the VCAA as to this 
claim in a June 2004 letter issued by the AMC following the 
Board's June 2004 Remand of the claims.  The claim for an 
evaluation in excess of 20 percent for the residuals of a 
fracture of the left clavicle, with impingement, was 
readjudicated in December 2005, after this letter was issued, 
so the notice provided prior to that readjudication meets the 
requirements set forth in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Not only has the veteran been provided with appropriate 
notice, but he has been given every opportunity to submit 
evidence and argument in support of his claim and has been 
afforded the opportunity to develop medical evidence to 
support his claims through VA examinations, of which several 
were provided.  The veteran has been afforded numerous 
opportunities to identify relevant medical evidence during 
the pendency of these claims.  Each provider identified by 
the veteran has been contacted, and records have been 
obtained, including numerous private records and the 
veteran's current VA clinical records.  The veteran has 
submitted a March 1995 Social Security Administration (SSA) 
disability benefits decision, and SSA's claims file has been 
obtained and associated with the veteran's claims files.  The 
veteran's VA clinical records were also associated with the 
claims file.

This appeal has been pending, at least for some claims, for 
more than 15 years.  During that time, the veteran has made 
numerous statements on his own behalf.  He has testified at 
two hearings before the Board.  Several VA and other 
examinations have been conducted.  The veteran has submitted 
private clinical records and has identified additional 
private records, and each identified item of evidence has 
been obtained.  The veteran's current VA clinical records 
have been obtained.  During the pendency of the claims, the 
Board has Remanded each claim at least twice, and all 
development directed in each Remand has been conducted.  In 
short, the veteran has been afforded every opportunity to 
substantiate his claim directed by the spirit or the letter 
of the applicable law.  

In particular, the Board notes that the evidence considered 
in this appeal comprises eight (8) permanent claims folders 
and one temporary file.  The evidence can only be described 
as voluminous.  The Board finds that the duty to assist the 
veteran to develop his claim has been met.  

Given the actual notices of the VCAA, the statements of 
record, the development of the evidence, and the opportunity 
afforded to the veteran to testify before the RO and before 
the Board, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.  Mayfield, supra.

A.  Service Connection Laws and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases which are defined by law or regulation as 
chronic, including arthritis, may be presumed to have been 
incurred during service if the chronic disorder becomes 
disabling to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.


Service Connection for Fibromyalgia

Facts

The facts of record at the time of the Board's 2002 decision 
have not changed, although additional evidence has been 
obtained.  As to the evidence of record at the time of the 
2002 Board decision, the description of those facts as set 
forth in the 2002 Board decision is again provided, 
essentially unchanged in this decision, with the additional 
facts developed since that decision.  

The service medical records do not show any diagnosis of 
fibromyalgia or treatment of multisymptom musculoskeletal 
complaints.  

A VA treatment record from November 1993 notes that the 
veteran had myofascial pain in the neck, upper back, and 
bilateral shoulders.  

In a February 1996 letter, the veteran argued that his 
fibromyalgia was due to his service-connected lung disease, 
chronic shoulder problems, and his multiple past shoulder 
surgeries.  

The veteran was afforded a VA examination for his joints in 
June 1996.  He complained of severe pain in both of his 
shoulders, and continued numbness and radicular symptoms if 
he did any significant amount of activity.  Diagnosis was 
status post multiple surgeries for impingement syndrome on 
both shoulders and also resection of bilateral first ribs for 
thoracic outlet syndrome; and residual of impingement 
syndrome with continued rotator cuff tear on the right, and 
residuals of thoracic outlet syndrome bilaterally.  

The veteran was seen for fibromyalgia at the VA Medical 
Center in October 1996 and January 1997.  Physical therapy 
was prescribed.  At the veteran's April 1997 VA examination 
for his joints, it was noted that the veteran had been 
diagnosed with fibromyalgia in 1993 and had been pursuing 
treatment, which included multiple injections.  

The veteran was seen in January 1998.  Diagnoses of chronic 
bilateral shoulder and neck pain were assigned.  The examiner 
noted that the veteran had general pain secondary to 
myofascial pain in the region of the shoulder and neck, 
secondary to all the previous injury symptoms.  

The veteran was afforded VA examination for fibromyalgia in 
January 1998.  The veteran's history was noted, including 
history of thoracic outlet syndrome with shoulder 
impingement, degenerative arthritic changes in the cervical 
spine with radiating pain into the right shoulder and right 
arm, and arthrogram 1993 which demonstrated a rotator cuff 
tear.  The veteran told the examiner that the diagnosis of 
fibromyalgia was made because of the longstanding shoulder 
difficulties he had and the difficulties of posture, muscle 
weakness, among other symptoms.  

The examiner did not think this was at all possible, and 
stated that, when they saw a lot of polio residuals, they had 
patients with complete paralysis about the shoulder, but they 
did not develop fibromyalgia.  The examiner stated that these 
flail shoulders were often fused, not because of pain, but 
because they had to stabilize the shoulders in order to let 
the individual use the rest of the forearm including the 
muscles about the elbow, wrist, and hand.  The examiner 
stated that it was not the shoulder that produced the pain.  
The examiner stated that he had seen individuals with strokes 
who had problems about the shoulder joints, but none of the 
patients developed fibromyalgia.  The examiner stated that 
the veteran did not have any slumping-forward or round-
shouldered positional deformities, and had good posture, so 
he did not think the veteran had fibromyalgia.  In addition, 
the examiner noted that fibromyalgia should cause symptoms 
above and below the waist and the veteran did not have any of 
that at all.  The examiner did not believe that the veteran 
had fibromyalgia, and did not understand why that diagnosis 
was made.  

At the veteran's January 1998 VA respiratory examination, the 
examiner stated that the veteran's fibromyalgia, thoracic 
outlet syndrome, or cervical disk disease could have been 
aggravated in part and mildly so by his lung condition.

In September 2000, Dr. Z.E. wrote that the veteran had 
fibromyalgia.  Treatment records were submitted from Dr. W.L. 
from 1998 to 2000.  They show that in January 2000 the 
veteran was diagnosed with "likely fibromyalgia syndrome."  
The examiner noted that the veteran was first diagnosed with 
this in 1993.  X-rays of the shoulders showed minor 
degenerative changes at the glenohumeral joints.  

In an August 2003 Joint Motion, the parties agreed that the 
veteran should be afforded further VA examination.  VA 
examinations were conducted by two providers.  One of the two 
providers who conducted October 2004 examinations concluded 
that the veteran did meet the criteria for assignment of a 
diagnosis of fibromyalgia, although the other examiner 
declined to assign that diagnosis.  

In a June 2005 addendum, the VA examiner who concluded that 
the veteran did meet the criteria for fibromyalgia provided 
an opinion that "[i]t would be a stretch to say that the 
[veteran's] fibromyalgia was as (sic) least likely as not to 
be associated with the shoulder injures since we don't know 
the cause of fibromyalgia."  The examiner explained that the 
cause of fibromyalgia was unknown, although one-third to one-
half of all cases were associated with some form of severe 
emotional or physical trauma.  However, the examiner further 
explained, there was no literature to support a finding that 
shoulder trauma had anything to do with causing fibromyalgia.  

VA outpatient treatment notes dated from May 1997 through 
February 2005 disclose multiple diagnoses, including 
fibromyalgia.  However, these records are devoid of 
discussion of the etiology of that disorder.  

Analysis

It should be noted initially that the service medical records 
are silent about any treatment for or diagnosis of 
fibromyalgia.  This disorder was first diagnosed several 
years following the veteran's service discharge, and the 
veteran does not contend otherwise.  The veteran claims that 
he has fibromyalgia which developed secondary to his service-
connected bilateral shoulder disability.  

The evidence of record includes numerous diagnoses of 
fibromyalgia made by physicians, including diagnoses made by 
VA physicians in October 1996 and January 1997, as well as by 
the private physicians Dr. Z.E. and W.L. in September and 
January 2000.  The examiner who conducted January 1998 VA 
neurological examination opined that fibromyalgia was causing 
the veteran's symptoms.  The examiner who conducted VA 
examination in October 2004 concluded that the veteran did 
have fibromyalgia.  However, at the veteran's January 1998 VA 
examination specifically for fibromyalgia, the examiner did 
not think that the veteran had fibromyalgia.  Likewise, one 
of the examiners who conducted VA examinations in October 
2004 concluded that the veteran did not have fibromyalgia.  

The number of examiners who concluded that the veteran does 
have fibromyalgia is greater than the number who concluded 
that the veteran did not have fibromyalgia.  Moreover, VA 
outpatient clinical records from May 1997 through February 
2005 reflect that the veteran was treated for fibromyalgia on 
an ongoing basis.  The evidence establishes that the veteran 
does have fibromyalgia.  The question before the Board is 
whether it is at least as likely as not that the veteran's 
fibromyalgia is etiologically related to his service or to 
any service-connected disability.  

An award of service connection may not be based on a resort 
to speculation or even remote possibility, and a number of 
Court cases have provided additional guidance as to this 
aspect of weighing medical opinion evidence.  38 C.F.R. § 
3.102; see Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); (Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).

Although the appellant asserts that fibromyalgia is due 
either to his service-connected bilateral shoulder 
disabilities or emphysema, or both, the appellant is not a 
medical professional who can make such determinations.  Lay 
persons are not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The examiners who have provided opinion as to the etiology of 
fibromyalgia include the examiner who conducted a January 
1998 VA examination.  That examiner ultimately concluded that 
the veteran did not have fibromyalgia, in part because his 
knowledge and experience led him to conclude that 
fibromyalgia could not be etiologically linked to the 
veteran's service-connected shoulder pain and surgical 
procedures to the shoulder.  

An examiner who conducted a January 1998 VA respiratory 
examination, concluded that the veteran's service-connected 
lung disability "could have" mildly aggravated 
fibromyalgia.  Because this opinion notes that there 
"could" have been aggravation, it is too speculative to 
support a grant of service connection on this basis.  Tirpak, 
supra.  

The examiner who concluded, in October 2004, that the veteran 
had a current diagnosis of fibromyalgia, specifically stated 
that the etiology of fibromyalgia remains unknown.  The 
examiner discussed whether the veteran's service-connected 
shoulder disabilities might be linked to the diagnosis of 
fibromyalgia, and stated that there was no medical evidence 
that would support such a link.  The examiner concluded that 
it would be "a stretch," that is, speculative, to say that 
it was at least as likely as not that the veteran's diagnosis 
of fibromyalgia was due to his service-connected shoulder 
injuries.  

The veteran's service medical records and his post-service 
treatment records proximate to service and within one year 
following his service discharge are devoid of evidence that 
fibromyalgia was manifested, treated, or diagnosed in 
service, or soon thereafter, and the record does not disclose 
that the veteran so contends.  Thus, the evidence is against 
a finding that the veteran incurred fibromyalgia in service 
or during any applicable presumptive period.  

The medical evidence establishes that it would be speculative 
to link the veteran's fibromyalgia to any of his service-
connected disabilities, although the evidence establishes 
that such a link is not impossible.  The evidence establishes 
that, although it is possible that the veteran's fibromyalgia 
was incurred as a result of the service-connected shoulder 
disabilities or is aggravated by the veteran's service-
connected lung disabilities, it is less than likely, and 
speculative, although not impossible.  The preponderance of 
the evidence is against a finding that it is at least as 
likely as not that the veteran's fibromyalgia is 
etiologically linked to his service or to any service-
connected disability.  

Because the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  The claim for 
service connection for fibromyalgia must be denied.  

B.  Laws and Regulations for Increased Evaluations

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Although the regulations require that, 
in evaluating a given disability, that disability be viewed 
in relation to its whole recorded history, 38 C.F.R. §§ 4.1, 
4.2, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition. As the veteran is expressing 
dissatisfaction with the initial 10 percent rating assigned 
following the grant of service connection for his emphysema, 
all of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim.  Because the RO considered all of the evidence 
following the grant of service connection, the veteran's 
claim is in appropriate appellate status.  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 Vet. 
App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet. App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Evaluations for Right Shoulder and Left Clavicle Disabilities

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The normal range of motion of the shoulder is from 0 degrees 
of flexion to 180 degrees of flexion, from 0 degrees of 
abduction to 180 degrees of abduction, from 0 degrees of 
external rotation to 90 degrees of external rotation, and 
from 0 degrees of internal rotation to 90 degrees of internal 
rotation.  38 C.F.R. § 4.71, Plate I.

The Rating Schedule provides that limitation of arm motion at 
the shoulder level (90 degrees) will be rated 20 percent 
disabling on both the major and minor sides.  A limitation of 
arm motion to midway between the side and shoulder level 
(45 degrees) will be rated 20 percent disabling on the minor 
side, and 30 percent disabling on the major side.  Finally, a 
limitation of arm motion to 25 degrees from the side will be 
rated 30 percent disabling on the minor side and 30 percent 
disabling on the major side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202.  The 
maximum schedular evaluation for impairment of the clavicle 
or scapula, with nonunion and with loose movement, is a 20 
percent disability rating.  Diagnostic Code 5203.  

An evaluation in excess of 20 percent for upper extremity 
disability may be assigned if there is ankylosis of the 
scapulohumeral articulation.  Diagnostic Code 5200.  
Diagnostic Code 5200 provides evaluation for ankylosis of 
scapulohumeral articulation in which the scapula and humerus 
move as one piece.  Unfavorable ankylosis, with abduction 
limited to 25 degrees from the side is assigned a 40 percent 
evaluation for the minor upper extremity and a 50 percent 
evaluation for the major upper extremity.  Diagnostic Code 
5200.

Diagnostic Code 5202 provides a 50 percent evaluation for 
fibrous union of the major humerus, a 60 percent evaluation 
for nonunion (false flail joint) of the major humerus, and an 
80 percent evaluation for loss of the head of the major 
humerus (flail shoulder).

1.  Evaluation in Excess of 20 Percent for a Right Shoulder 
Disability

Historically, in a January 1989 rating decision, the veteran 
was granted service connection for right shoulder 
impingement, status post acromioplasty performed in service, 
and a noncompensable evaluation was assigned; that rating 
was, by a rating decision issued in December 1989, increased 
to 10 percent, effective December 7, 1988.  That rating 
decision became final in late December 1990.  By a claim 
received in January 1991, the veteran sought an increased 
evaluation for his right shoulder disorder.  

November 1990 MRI examination disclosed some degree of 
impingement syndrome and tendonitis of the right 
supraspinatus tendon.  The veteran was seen by Dr. H.E. in 
May 1991.  Dr. H.E. opined that the November 1990 MRI 
disclosed severe scarring of the right shoulder area.  March 
1992 VA examination disclosed that the veteran had forward 
flexion of 160 degrees in his right shoulder, lateral 
abduction of 150 degrees in his right shoulder, external 
rotation of 80 degrees and internal rotation of 60 degrees.  

Private treatment records from 1993 through 1994 show that in 
January 1993, the veteran had full range of motion and full 
flexion, extension, and abduction.  VA outpatient physical 
therapy notes dated in December 1993 disclose right shoulder 
forward flexion to 150 degrees and abduction to 120 degrees.  
The report of an arthrogram conducted in February 1994 
discloses a probable small partial tear at the undersurface 
of the right rotator cuff, and mild spurring at the inferior 
surface of the right acromioclavicular joint and inferior 
glenoid.

On VA examination in June 1996, the veteran had 100 degrees 
forward flexion in the right shoulder, 90 degrees abduction, 
20 degrees extension, 20 degrees external rotation, and 
internal rotation just above the beltline.  At an April 1997 
VA examination, there was forward flexion of 90 degrees, 
abduction of approximately 110 degrees, external rotation of 
20 degrees, and internal rotation to the belt line.  

The veteran was afforded VA examination in January 1998.  
Each shoulder joint abducted 90 degrees.  Each shoulder joint 
externally rotated 90 degrees.  Each shoulder internally 
rotated 80 degrees.  Forward flexion was 150 degrees and 
backward extension was 70 degrees.  The examiner did these 
motions twice passively.  When the examiner conducted a 
complete circumduction exercise of each shoulder, there was 
severe pain in the outer part of the acromioclavicular area; 
after a second or two the pain disappeared and the veteran 
was able to go through a completely normal range of motion 
passively and actively.  This pain was quick in onset and 
disappeared very quickly as well.  The examiner did 2 or 3 of 
the tests without any symptoms and then when he did another 
one, the veteran would have symptoms.  Two of the three 
complete ranges of motion were done without symptoms and the 
third one was done with the sharp pain.   

By a Remand issued in June 2004, the Board directed the RO to 
conduct VA examination of the veteran's shoulders, since no 
clinical examination more recent than the January 1998 VA 
examination was of record.  In addition to obtaining 
additional VA examination, the RO obtained the veteran's 
private treatment records for the period beginning in 1998 
and obtained the veteran's outpatient VA clinical records for 
the period beginning in 1997.

VA outpatient treatment records dated in July 2002 disclose 
that the veteran was able to abduct the right shoulder to 90 
degrees, with pain on external rotation.  

At the time of outpatient treatment on August 9, 2002, the 
veteran reported that, at times, he had severe pain which 
required him to hold the right shoulder in a neutral position 
so that the shoulder did not move, although he was still able 
to use his hands.  The provider referred the veteran for 
evaluation for a device that would assist him in keeping the 
shoulder immobile during those times.  

In February 2003, the veteran was able to abduct the right 
shoulder to 90 degrees, extend to 89 degrees, and had 
internal rotation to 90 degrees.  Strength was 5/5.  However, 
a few weeks later, the veteran reported increased pain 
following working in his yard.  He reported that he was 
unable to lift his shoulder.  Subsequent MRI in March 2003 
disclosed a full-thickness tear of the supraspinatus tendon, 
and effusion into the subacromial bursa.  

On private examination in October 2003, the veteran reported 
constant right shoulder pain since February 2003.  He 
reported a knot in the right shoulder.  The provider noted 
that surgical repair of the right shoulder was scheduled for 
June 2003, then rescheduled to July 2003, then eventually 
rescheduled to October 2003, because of other medical 
problems, including a sinus infection.  The veteran had pain 
in the right shoulder with motion to 60 degrees of either 
abduction or forward flexion.  Extension was painful at 30 
degrees.  The provider stated that there was severe pain with 
range of motion.  

In October 2003, the veteran underwent right shoulder 
arthroscopy, acromioplasty, and resection of the lateral 
clavicle.  A temporary total evaluation has been assigned for 
a period of convalescence associated with this surgery, and 
no issue regarding that temporary total evaluation is before 
the Board.

On VA examination conducted in October 2004, the veteran had 
active forward flexion of the right shoulder to 90 degrees 
and passive forward flexion to 120 degrees.  Abduction was to 
80 degrees, external rotation to 60 degrees, and internal 
rotation was to 45 degrees.  Motion was limited by pain, but 
not by weakness.  With repetitive testing, motion decreased 
significantly due to pain.  The veteran stated that, after 10 
abductions, he would be unable to move his arms "at all."  
The veteran was unable to resist any kind of motion with his 
arm forward flexed.  

Analysis

The clinical evidence establishes that the veteran currently 
has active forward flexion to 90 degrees and is able to 
abduct the right arm to 80 degrees.  However, the evidence 
also reflects that, with repetition, the veteran's range of 
motion decreases.  With 10 repetitions, the veteran is unable 
to move the right shoulder until he rests.  Thus, the medical 
evidence establishes that the veteran's objective range of 
motion is essentially equivalent to the range described in 
the criteria for a 20 percent evaluation, except that he had 
pain with use, and fatigability which, with repeated use, 
results in complete loss of motion of the right shoulder 
until the veteran rests.  

The evidence does not establish how long the veteran must 
rest after repetitions to regain use of the right shoulder to 
his maximum range of motion.  If the veteran's range of 
motion is limited to less than midway between the side and 
shoulder level as much as 50 percent of the time, he would 
meet the criteria for a 30 percent evaluation.  If his range 
of motion is limited to less than 45 degrees as much as 
50 percent of the time, he would meet the criteria for a 40 
percent evaluation.  

There is no criterion which provides an evaluation for 
episodic loss of range of motion.  For favorable ankylosis, 
where the veteran is able to reach his mouth and head, a 30 
percent evaluation is provided under the applicable 
regulations; unfavorable ankylosis, that is, complete 
fixation of the shoulder with abduction limited to less than 
25 degrees from the side, warrants a 50 percent evaluation.  
Favorable ankylosis midway between abduction limited to 25 
degrees and abduction limited to 60 degrees warrants a 40 
percent evaluation.  Diagnostic Code 5200.  The Board finds 
that the veteran's episodic limitation of motion to inability 
to perform any motion, but with rest, restoration of ability 
to move the right arm almost to shoulder level, is most 
analogous to limitation of motion to 25 degrees from the side 
(Diagnostic Code 5201) or to favorable ankylosis at 45 
degrees (5201).  

Resolving reasonable doubt as to whether the number and 
duration of episodes of complete loss of motion are 
sufficient to warrant a finding that the veteran's limitation 
of right (major) shoulder motion is analogous to a limitation 
of 25 degrees from the side, the Board finds that the 
criteria for a 40 percent evaluation for right shoulder 
disability are met.  The Board further finds that these 
criteria are met from August 9, 2002, when a provider first 
objectively noted that periods of inability to move the right 
shoulder required further clinical evaluation.  

The only schedular evaluation in excess of 40 percent for 
loss of motion of the major shoulder is a 50 percent 
evaluation, which is assignable when there is unfavorable 
ankylosis at 25 degrees from the side, and the scapula and 
humerus move as one.  The clinical evidence clearly 
establishes that the veteran does not have ankylosis of the 
right shoulder.  The evidence clearly establishes that the 
veteran retains the ability to reach his mouth and head, 
except episodically.  

There is no continuous loss of use of the right shoulder.  At 
least at times, the veteran is able to perform at least 
mildly strenuous activities.  Clinical evidence dated in 
April 2005, for example, establishes that the veteran was 
using a table saw.  The Board has considered whether the 
veteran's complaints of right arm pain, when considered 
together with the limitation of motion, would approximate the 
criteria for a 50 percent evaluation.  However, the clinical 
evidence indicates that the veteran's pain due to the 
service-connected right shoulder disability is primarily at 
the endpoint of range of motion.  The application of a 40 
percent evaluation, when limitation to less motion than that 
specified for a 20 percent evaluation is episodic only rather 
than continuous, encompasses pain which limits the veteran to 
motion at less than shoulder level.  

The Board has considered whether there is other disability 
due to the service-connected right shoulder surgeries for 
which an additional evaluation could be assigned under 
another rating code.  If a single injury results in multiple 
disabilities that are wholly separate and distinct, without 
any shared manifestations, separate ratings for each such 
disability is not pyramiding.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, in this case, no manifestations of the 
service-connected disability other than pain and limitation 
of motion, encompassed in the assigned evaluation under 
Diagnostic Code 5201, have been identified.  In particular, 
there is no medical evidence that the veteran has a painful 
scar, nor does the veteran so contend.  The medical evidence 
makes it clear that the veteran's scars are well-healed and 
that the pain is in the joint or on palpation of muscles, not 
at the scar sites.  The medical evidence also establishes 
that, to the extent the veteran has neurologic abnormalities 
in his right arm, those neurological findings are related to 
his cervical spine disability, not to the service-connected 
right shoulder disability.  

An increased evaluation to 40 percent, but no higher, is 
warranted, resolving doubt in the veteran's favor.  
Reasonable doubt has been considered in assignment of the 40 
percent evaluation.  The evidence as to an evaluation in 
excess of 40 percent is not in equipoise, so the provisions 
of 38 U.S.C.A. § 5107(b) are not applicable to warrant an 
evaluation in excess of 40 percent.

The Board has also considered whether this claim should be 
referred for consideration of an extraschedular disability 
rating under 38 C.F.R. § 3.321(b)(1).  Referral for such 
consideration is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  The Board 
recognizes that the veteran experiences pain and motion 
limitation of his right shoulder, and requires frequent 
outpatient treatment, and has been hospitalized and undergone 
surgical treatment during the pendency of this claim.  
However, with one hospitalization for this disability in the 
15 years of the pendency of the claim, the Board does not 
find that this presents such as unusual disability picture as 
to warrant referral for an extraschedular evaluation.  There 
is no indication in the record that the average industrial 
impairment from the veteran's right shoulder disability is in 
excess of that contemplated by the schedular evaluations 
assigned during the relevant time periods.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.  38 C.F.R. 
§ 3.321(b); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

2.  Evaluation for Residuals of a Fracture of the Left 
Clavicle 

Historically, in a January 1989 rating decision, the veteran 
was granted service connection for residuals of a fracture of 
the left clavicle with shoulder impingement syndrome 
status/post operative Mumford resection, and a noncompensable 
evaluation was granted.  By a claim received in January 1991, 
the veteran sought an increased (compensable) evaluation for 
his left shoulder disability.  In that claim, the veteran did 
not indicate that he had received treatment for his left 
shoulder disability in the year preceding the claim.

On private examination conducted in May 1991, Dr. H.E. noted 
that the veteran had mild symptoms of numbness and 
incoordiantion in the left arm, and stated that the veteran 
had significant limitation of movement of the arms.  The 
limitations of motion were not described with specificity.  

At a March 1992 VA examination, the veteran had forward 
flexion of 175 degrees in his left shoulder, lateral 
abduction of 175 degrees, external rotation of 90 degrees, 
and internal rotation of 60 degrees.  X-rays taken in 
September 1991 did not show any evidence of arthritis of the 
shoulder, in contrast to subsequent radiologic examinations.  
A diagnosis of left shoulder residual impingement syndrome 
was assigned.  

VA outpatient physical therapy notes dated in December 1993 
disclose left shoulder forward flexion to 150 degrees and 
abduction to 120 degrees.  

In June 1996, the veteran complained of severe pain in both 
of his shoulders, and continued numbness and radicular 
symptoms if he did any significant amount of activity.  He 
had forward flexion to 110 degrees in the left shoulder, 
abduction to 100 degrees, extension to 20 degrees, external 
rotation to 25 degrees; and internal rotation just above the 
beltline.  Diagnosis was status post multiple surgeries for 
impingement syndrome.

VA examination of the left shoulder conducted in April 1997 
showed that the veteran had a midclavicular deformity 
secondary to his old fracture, which was palpable.  He was 
tender over the acromioclavicular joint.  There was a 
transverse incision.  He had positive impingement signs.  
Range of motion included forward flexion of 90 degrees, 
abduction of approximately 110 degrees, external rotation of 
20 degrees, and internal rotation to the belt line.  
Diagnoses of impingement syndrome of the left shoulder with 
continued acromioclavicular joint symptoms following distal 
clavicle resection and mild glenohumeral joint arthritis of 
the left shoulder were assigned.  

The veteran was afforded a VA examination in January 1998.  
He stated that when the weather was cold or bad or raining, 
he would get quite severe symptoms in the left shoulder.  
Each shoulder joint abducted 90 degrees.  Each shoulder joint 
externally rotated 90 degrees.  Each shoulder internally 
rotated 80 degrees.  Forward flexion was 150 degrees and 
backward extension was 70 degrees.  The examiner did these 
motions twice passively and then did a complete circumduction 
exercise of the shoulder which brought about severe pain in 
the outer part of the acromioclavicular area; after a second 
or two the pain disappeared and the veteran was able to go 
through a completely normal range of motion passively and 
actively.  This pain was quick in onset and disappeared very 
quickly as well.  The examiner did 2 or 3 of the tests 
without any symptoms and then when he did another one, the 
veteran would have symptoms.  Two of the three complete 
ranges of motion were done without symptoms and the third one 
was done with the sharp pain.  

VA x-rays from January 1998 showed that there was elevation 
of both humeral heads relative to the glenoid fossa, and 
possible rotator cuff tears, with impingement not being able 
to be excluded.  On the left, there was calcific density 
inferior to the glenoid which might have represented Bankart 
deformity and a healed postfracture deformity of the midshaft 
of the left clavicle with overriding, remodeling and 
shortening.  

VA outpatient treatment records dated in August 2002 disclose 
that the veteran was able to abduct the left shoulder to 130 
degrees.  Other VA outpatient treatment records, dated from 
1997 through 2003, disclose that the veteran frequently 
sought treatment for his right shoulder disability, but do 
not disclose specific assessment or treatment of the left 
shoulder.  

On VA examination conducted in October 2004, the veteran 
active forward flexion of the left shoulder was to 90 degrees 
and passive forward flexion was to 120 degrees.  Abduction 
was to 80 degrees, external rotation to 60 degrees, and 
internal rotation was to 45 degrees.  Motion was limited by 
pain, but not by weakness, fatigability, lack of endurance, 
or lack or coordination.  With repetitive testing, motion 
decreased "significantly" due to pain.  The veteran stated 
that, after 10 abductions, he would be unable to move his 
arms at all.  The veteran was unable to resist any kind of 
motion with his arm forward flexed.  Deep palpation caused 
severe pain.  Radiologic examination disclosed a 5 millimeter 
osseous density at the inferior margin of the glenoid rim.  
This finding was interpreted as possibly related to prior 
traumatic injury or to soft tissue calcification.  

A.  Evaluation in Excess of 20 Percent Prior to October 18, 
2004

In order to meet the criteria for a 30 percent evaluation, 
the next higher evaluation for limitation of the minor arm, 
the veteran would need to provide evidence which establishes 
that he had a limitation of motion to 25 degrees from his 
side, or symptoms which would approximate such a limitation, 
during this period.  The clinical evidence establishes that, 
during this period, the veteran had both flexion and 
abduction of the left arm ranging from 175 degrees, at best, 
to 90 degrees at worst, and that there was pain primarily at 
the endpoint of that motion.  The evidence establishes that 
the veteran was, in fact, able to circumduct the left 
shoulder (move it in a circle), although with pain.  

The Board has considered whether the veteran's complaints of 
left arm pain, when considered together with the limitation 
of motion, would approximate the criteria for a 30 percent 
evaluation.  However, the clinical evidence indicates that 
the veteran's pain due to the service-connected left shoulder 
disability is primarily at the endpoint of range of motion or 
with circumduction.  Other complaints of pain on use or 
palpation, and complaints of tingling and numbness of the 
left arm, have been attributed to other disorders, including 
fibromyalgia and service-connected cervical spine disability.  
Thus, the Board finds that the veteran's complaints of pain 
are not of such severity as to find that the veteran's pain 
and limitation of motion meet or approximate a limitation of 
25 degrees from the side, so as to warrant a 30 percent 
evaluation.

As noted above, the maximum schedular evaluation for 
impairment of the clavicle under Diagnostic Code 5203, when 
there is either dislocation of the clavicle or nonunion of 
the clavicle with loose movement, is a 20 percent rating.  
Since a 20 percent evaluation has already been assigned in 
this case under Diagnostic Code 5201, an evaluation under 
Diagnostic Code 5203 instead would not be more favorable to 
the veteran.  

Functional limitations due to pain must be accounted for in a 
disability evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the examiners found no increased 
limitation resulted from repetitive motion of the left 
shoulder.  The veteran's left arm muscle strength was not 
decreased on objective examination during this period, and 
there is no muscle atrophy or other indicator of pain beyond 
the severity noted by examiners on objective examination.  No 
examiner found additional limitation due to repetition or 
fatigability, including the examiner who conducted the 
January 1998 VA examination, which included both active and 
passive motion examination, repetitions, and circumduction.  
With consideration of the factors the Court set forth in 
DeLuca, the evidence does not warrant a finding that the 
veteran meets or approximates the criteria for a 20 percent 
evaluation during this period.

The Board has considered whether a separate compensable 
evaluation for impairment of the clavicle may be assigned 
under Diagnostic Code 5203, in addition to the evaluation 
assigned under Diagnostic Code 5201 for limitation of motion 
of the left upper extremity.  However, the clinical evidence 
is devoid of diagnosis of malunion, non-union, or loose 
motion of the clavicle.  The evidence is devoid of notation 
of any other residuals of the fracture of the clavicle other 
than deformity at the site of the fracture, and limitation of 
motion, which is compensated under Diagnostic Code 5201.  
Those residuals, as documented prior to October 18, 2004, are 
encompassed within the 20 percent evaluation assigned under 
Diagnostic Code 5201 for the applicable period.  

The Board concludes that, even considering the veteran's 
complaints of left arm pain, including pain on use, the 
veteran's left shoulder disability does not approximate a 
limitation to 25 degrees of motion from the side, so as to 
warrant a 30 percent evaluation, prior to October 18, 2004.  

The Board has also considered whether the case should be 
referred for consideration of an extraschedular disability 
rating under 38 C.F.R. § 3.321(b)(1).  There is no indication 
in the record that the average industrial impairment from the 
veteran's left shoulder disability was in excess of that 
contemplated by the schedular evaluations assigned during the 
relevant time period.  The veteran did not require 
hospitalization for this disability.  Referral for 
extraschedular consideration is not in order.  38 C.F.R. 
§ 3.321(b); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

The evidence is not in equipoise, and the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable result for the 
veteran.  The claim for an initial evaluation in excess of 
20 percent for left shoulder disability prior to October 18, 
2004 must be denied.


B.  Evaluation in Excess of 30 Percent From October 18, 2004

The RO has assigned a 30 percent evaluation for the veteran's 
left shoulder disability, from October 18, 2004, based on the 
findings of VA examination conducted that date.  In order to 
show that he is entitled to an evaluation in excess of 30 
percent for his left (minor) shoulder disability, the veteran 
must show either that he has fibrous union or nonunion of the 
head of the humerus (flair joint or flail shoulder), or that 
he has unfavorable ankylosis or the left shoulder, with 
abduction limited to 25 degrees from the side, and with the 
scapula and humerus moving as one piece.  Diagnostic Codes 
5200, 5202.  These are the only circumstances which warrant a 
schedular evaluation in excess of 30 percent for a minor 
shoulder disability.  

There is no medical evidence that the veteran's humerus is 
affected by the service-connected disability.  Certainly, 
there is no diagnosis of flail shoulder, flail joint, fibrous 
union, or ankylosis.  The evidence establishes, instead, that 
the veteran has the ability to move the left arm to the 
shoulder level, or nearly so, much of the time.  There is 
simply no evidence that the veteran meets or approximates any 
of the limited circumstances which would warrant assignment 
of an evaluation in excess of 30 percent for his left (minor) 
shoulder disability.  

As noted above, the Board has considered whether there is 
other disability due to the service-connected left shoulder 
disability or surgical treatment of that disability for which 
an additional evaluation could be assigned under another 
rating code.  Esteban, supra.  As noted above, no 
manifestations of the service-connected disability other than 
pain and limitation of motion, encompassed in the assigned 
evaluation under Diagnostic Code 5201, have been identified.  
Although referred for consideration of an extraschedular 
disability rating under 38 C.F.R. § 3.321(b)(1) has been 
considered, but the Board does not find that the left 
shoulder disability since October 18, 2004 presents such as 
unusual disability picture as to warrant referral for an 
extraschedular evaluation.  

The evidence as to an evaluation in excess of 30 percent from 
October 18, 2004 for left shoulder disability is not in 
equipoise, so the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable to warrant a higher evaluation.

3.  Initial Evaluation for Bullous Emphysema

Historically, in May 1989, the veteran sought service 
connection for a lung disorder.  In December 1989, the claim 
was denied.   The veteran timely disagreed with that 
determination, and a SOC was issued in February 1990.  The 
claim for service connection was granted by a rating decision 
issued in May 1990, and a 10 percent evaluation was assigned, 
effective August 1, 1988, the day following the veteran's 
service separation.  The veteran disagreed with the assigned 
evaluation, stating that the evaluation did not compensate 
him for the activities he had to avoid because of the 
possibility of complications of the bullous lung disease.  In 
December 1992, a claim for a temporary total rating during a 
period of hospitalization for bullous emphysema and 
convalescence from surgery was granted, and a 100 percent 
evaluation was awarded, from September 9, 1992 through 
November 1, 1992, and a 10 percent evaluation was again 
assigned thereafter.  

April 1989 military facility treatment notes reflect that the 
veteran sought evaluation for shortness of breath and 
discomfort in the right chest.  He reported decreased 
exercise tolerance.  The examiner noted that the veteran had 
progressive bullous emphysema since 1984, but the veteran was 
unaware that he had this abnormality.  The examiner found 
progressive minimal mediastinal shift.  The examiner linked 
the veteran's frequent upper respiratory tract infections to 
the bullous emphysema.  

Computed tomography (CT) examination conducted in June 1989 
disclosed significant bullous change in the right upper lobe, 
with less significant changes in the middle and lower lobes 
on the right.  

At an October 1989 VA examination, the veteran's forced 
expiratory volume in one second (FEV-1) was 91 percent of 
predicted value and FEV-1/FVC ration was 73 percent.  

In January 1990, Dr. R.Y., the veteran's treating physician, 
stated that the veteran had significant restriction in his 
activities from his dyspnea and chest pain from his bullous 
emphysema.  He stated that vigorous activity like lifting any 
object heavier than 20 pounds or engaging in any activity 
which was high risk for chest injuries was not recommended.  
In another statement submitted in January 1990, Dr. A.W. 
stated that flying was not recommended, as changes in ambient 
pressure might lead to rupture of the bullae, causing 
spontaneous pneumothorax, and that frequently tension 
pneumothorax results, which is potentially fatal unless 
quickly treated.  

Treatment records from the Naval Hospital from May and June 
1990 disclosed FEV-1/FVC was 83 percent of predicted value.  
An x-ray showed that the veteran had a huge emphysematous 
bulla on the right lung, extending superoinferiorly for a 
significant length of the right hemithorax.  

At a November 1990 examination by Dr. J.K, the veteran 
described chest pain and stated that he tired easily.  He 
described shortness of breath and avoided lifting over 20 
pounds and strenuous activities.  

The veteran was afforded a VA examination for his lungs in 
February 1991.  His DLCO was 63 percent of predicted value.  

The veteran was hospitalized for chest pain in July 1991.  
Radiologic examination showed an impression of linear discoid 
atelectasis or parenchymal scarring of the right middle lobe, 
otherwise normal chest.  Pulmonary function tests from August 
1991 showed FEV-1 of 97 percent, FEV-1/FVC of 92 percent, and 
DLCO of 94 percent.  

In a December 1991 vocational rehabilitation assessment, the 
veteran reported that he was unable to tolerate smog, 
humidity, temperature variation, and exertion.  At times, 
even an activity such as eating would cause chest pain.  

VA pulmonary function tests from August 1992 showed FEV-1 of 
77 percent, 
FEV-1/FVC of 82 percent; and DLCO of 58 percent.  

In September 1992, the veteran underwent partial lung 
resection of the right upper lobe and a chest tube placement 
for bullous emphysema on the right side.  In October 1992, 
Dr. A.W. wrote that the veteran's convalescence should 
continue for another four months, at which time he would be 
re-evaluated.  

The veteran was treated at the Chapman Center in 1992 and 
1993.  Pulmonary function tests in September 1992, January 
1993, and August 1993 disclosed 
FEV-1 results of 67 percent, 101 percent, and 90 percent 
predicted, respectively.  FEV-1/FVC was 95 percent, 94 
percent, and 95 percent predicted, respectively.  DLCO was 65 
percent, 80 percent, and 72 percent predicted, respectively.  

At a January 1993 VA respiratory examination, it was noted 
that after the veteran's surgery, he still had dyspnea on 
heavy exertion and continued pleuritic chest pain.  The 
veteran's FEV-1 was 97 percent predicted, and his FEV-1/FVC 
was 82 percent predicted.  

At a June 1996 VA examination, the veteran stated that, some 
days, he could perform some woodwork, do gardening, or push 
the lawn mower, while other days, especially with heat or 
humidity, he was short of breath on even mild exertion.  He 
stated that he smoked one or two cigarettes per week, or an 
occasional cigar.  Examination showed that there was no 
dyspnea on exertion or on light walking.  The veteran was 
diagnosed with bullous disease of the lungs, status post 
thorascopic bullectomy on the right chest in 1992.  It was 
noted that the veteran had a history of dyspnea, grade III.

SSA records from 1992 to 1996 were submitted in October 1996.  
These records are duplicative of the evidence set forth 
above.

The report of a May 1997 VA examination noted that in 
September 1992 the veteran underwent a right bullectomy.  The 
veteran stated that over the past 3 to 4 years, his breathing 
difficulty had been slowly increasing, and his exercise 
tolerance had decreased.  He also noted that he got spasms in 
various muscles which decreased his inspiratory capacity.  
Pulmonary function tests showed that his forced vital 
capacity was 4.14 liters and his FEV-1 was 3.26 liters, which 
were slightly below his findings in 1988, and were definitely 
worse as compared to his postoperative findings in 1993.  The 
examiner opined that this was obviously a change which could 
not only be explained by aging.  The veteran's DLCO was 
83 percent predicted; his FEV-1 was 91 percent predicted; and 
his FEV-1/FVC was 81 percent predicted.  

VA pulmonary function tests from June 1997 showed FEV-1 of 91 
percent, FEV-1/FVC of 81 percent; and DLCO of 83 percent.  

On January 1998 VA pulmonary examination, the examiner noted 
the 1992 development of severe shortness of breath and 
removal of the right middle lobe and portion of the right 
upper lobe of the lung.  The postoperative pathology reports 
were also consistent with bullous emphysema and inflammation 
in the lung.  The examiner commented that the veteran's 
pulmonary function tests following his bullectomy were 
improving, and the patient did not have a severe reduction in 
his vital capacities.  However, the veteran still reported 
that he had been short of breath since 1988.  The patient 
reported severe dyspnea on exertion, and he could barely walk 
two blocks before getting tired and short of breath.  In 
addition, he had chest pain with coughing and taking deep 
breaths.  The patient reported that he recently had a CT scan 
of his lungs again, and once again in his left upper lung, a 
bullous was noted.  Vital capacity was 96 percent of 
predicted, and DLCO was within normal limits.   

On VA examination conducted in October 2004, the veteran 
complained of dyspnea on exertion after one to two blocks, 
but denied chest pain, orthopnea, nocturnal dynspnea (PND), 
or pedal edema.  His chest was symmetrical bilaterally, with 
good air entry and no wheezing or crackles.  The veteran's 
DLCO was 67 percent predicted, but, corrected for carboxy 
hemoglobin, which the examiner indicated was related to the 
veteran's use of cigarettes, the veteran's DLCO was19.69, or 
nearly 95 percent of predicted (19.81 was stated as the 
reference for 95 percent of predicted).  His FEV-1 was 86 
percent of the predicted level; and his FEV-1/FVC was 71 
percent predicted.  Spirometry disclosed no improvement with 
use of a bronchodilator.  There was a slight decrease in FEV-
1 as compared to 1997, which the examiner stated was within 
normal limits of age-related decrease.   

Analysis

The veteran's bullous emphysema is evaluated under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 6603, and a 
10 percent evaluation has been assigned.  

The Board notes that effective October 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating diseases of the trachea and bronchi.  61 
Fed. Reg. 46720 (Sept. 5, 1996) (codified at 38 C.F.R. § 
4.97).  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The new criteria applies only for 
the period from and after October 7, 1996, and will be 
applied in this case only if they are more favorable to the 
veteran than the prior criteria.  See VAOPGCPREC 3-2000.

A.  Evaluation Prior to October 7, 1996

Under the criteria in effect when the veteran submitted his 
1989 claim ("old' criteria), pulmonary emphysema was 
evaluated as follows: 10 percent if mild with evidence of 
ventilatory impairment on PFT and/or definite dyspnea on 
prolonged exertion; 30 percent if moderate with moderate 
dyspnea occurring after climbing one flight of steps or 
walking more than one block on level surface; PFT consistent 
with findings of moderate emphysema; 60 percent if severe 
with exertional dyspnea sufficient to prevent climbing one 
flight of steps or walking one block without stopping; 
ventilatory impairment of severe degree confirmed by PFT with 
marked impairment of health; and 100 percent if pronounced, 
intractable, and totally incapacitating, with dyspnea at 
rest, or marked dyspnea and cyanosis on mild exertion; 
severity of emphysema confirmed by chest X-rays and PFT.  
38 C.F.R. § 4.97, Diagnostic Code 6603 (1996).

In this case, the veteran sought medical treatment in April 
1989 because of pain in the right side of the chest.  
Significant objective abnormality of the right lung was 
identified on radiologic examination.  The veteran's chest 
pain due to the service-connected bullous lung disease was of 
such severity in July 1991 that hospitalization, although 
brief, was required.  The veteran underwent surgical 
treatment of the bullous lung disease in September 1992.  

Under the old diagnostic criteria, the evidence would have to 
show moderate emphysema with moderate dyspnea occurring after 
climbing one flight of steps or walking more than one block 
on a level surface, with pulmonary function tests consistent 
with findings of moderate emphysema.  Some of the evidence 
supports such findings.  

For example, Dr. R.Y. stated, in January 1990, that the 
veteran had significant restriction from his dyspnea and 
chest pain.  This description by the veteran and summary by 
the veteran's private physician lend weight to a finding of 
moderate emphysema, although the veteran's PFTs were not 
continuously consistent with findings of moderate emphysema.  

The Board finds that, prior to the September 1992 surgery, 
the manifestations of the veteran's service-connected lung 
disability met or approximated the criteria for a 30 percent 
evaluation for his service-connected lung disability.

Even after that surgical procedure, the veteran continued to 
complain of dyspnea  and chest pain, although less severe 
than prior to the surgery.  The veteran is entitled to a 30 
percent evaluation if he had dyspnea with walking one block.  
The evidence following the September 1992 surgery, which 
resulted in some improvement of the veteran's respiratory 
status, shows that the veteran had dynspnea with walking two 
blocks.  However, the veteran continued to complain of chest 
pain, and remained under some restriction on activities due 
to the threat of bullous consolidation.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran continued to meet the criteria for a 30 percent 
evaluation for his lung disability, with consideration of 
such factors as chest pain.

B.  Evaluation From October 7, 1996

Under the new criteria, in effect from October 7, 1996, a 10 
percent rating is assigned when FEV-1 is 71- to 80-percent 
predicted, or; FEV-1/FVC 71 to 80 percent, or; DLCO (SB) is 
66- to 80-percent predicted; a 30 percent rating is assigned 
when FEV-1 is 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) is 56- to 65-percent 
predicted; a 60 percent rating is assigned when FEV-1 is 40- 
to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) of 40- to 55-percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit); a 100 percent rating is assigned 
when FEV-1 is less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension  
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6603.

The veteran's pulmonary function test results show that, 
since October 7, 1996, he does not meet the criteria for a 30 
percent evaluation based on PFT results.  He never had FEV-1 
between 56 and 70 percent predicted; he never had FEV-1/FVC 
of between 56 and 70 percent predicted.  For example, in May 
1997, he had an FEV-1 of 91 percent predicted; FEV-1/FVC of 
81 percent predicted; and he had DLCO of 83 percent 
predicted.  

At the veteran's January 1998 VA pulmonary examination, the 
examiner specifically noted that the veteran's PFTs were 
within normal limits.  However, the veteran reported severe 
dyspnea on exertion, and that he could barely walk two blocks 
before getting tired and short of breath.  
The veteran continued to complain of chest pain at all 
examinations except the October 2004 VA examination, and he 
consistently complained of dyspnea with walking from one to 
two blocks.  Moreover, although neither the veteran nor the 
examiners discussed the veteran's limitations, the evidence 
reflects that limitations on the veteran's activities to 
prevent expansion of bullae and to avoid spontaneous 
pneumothorax, such as the preclusion fro lifting more than 20 
pounds at a time, remained applicable.  

In addition, the veteran's FEV-1/FVC ratio in October 2004 
was 71 percent predicted, one percentage point above the 
level which would warrant an increased evaluation to 30 
percent.  

Considering each of the rating criteria applicable under the 
revised rating schedule, and the prior criteria, it appears 
to the Board that the veteran's activity limitations and his 
subjective symptoms, in conjunction with the decreased 
pulmonary function revealed by testing, continue to warrant a 
30 percent evaluation under the applicable regulation as in 
effect when the veteran submitted his original claim in 1989.

However, the evidence continues to demonstrate that the 
veteran does not meet the criteria for a 60 percent 
evaluation for his bullous lung disease.  The veteran's 
pulmonary function test results and his symptoms, considered 
together, do not meet or approximate severe disability with 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping, and do not 
present ventilatory impairment of severe degree confirmed by 
pulmonary function testing with marked impairment of health.  

In particular, the veteran does not require frequent medical 
treatment for his lung disorder, has not been hospitalized 
for treatment of that disorder for many years, reports that 
he is able to walk one block or more before he is required to 
catch his breath, and no examiner has noted respiratory 
distress.  

Given that the veteran's pulmonary function test results 
since October 1996 have been in the range for which a 10 
percent evaluation is warranted, the objective evidence 
demonstrates that the criteria for a 60 percent evaluation 
are not met, even when the veteran's complaints of dyspnea, 
chest pain, and limitations on activities are considered.  

In summary, resolving reasonable doubt in the veteran's 
favor, the evidence supports assignment of an initial 30 
percent evaluation, but does not support granting an initial 
evaluation in excess of 30 percent.  Inasmuch as the 
preponderance of the evidence is against an initial 
evaluation in excess of 30 percent, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107 
(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Temporary Total Disability Evaluation beyond November 30, 
1992

Under applicable criteria, a total disability rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established by the report at hospital 
discharge or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2), or (3) of this section effective 
from the date of hospital admission and continuing for a 
period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  

The referenced paragraphs provide that total ratings will be 
assigned if treatment of a service connected disability 
resulted in: (1) Surgery necessitating at least one month of 
convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) Immobilization by cast, without surgery, of one major 
joint or more.  A total rating may be extended for 1, 2 or 3 
months beyond the initial three months period under paragraph 
(a)(1), (2) or (3) of this section; extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made under paragraph (a)(2) or (3) of this section upon 
approval of the Adjudication Officer.  38 C.F.R. § 4.30.

The evidence shows that the veteran underwent a right 
thoracoscopic laser bullectomy on September 9, 1992, to treat 
his bullous emphysema, and was discharged on September 14, 
1992.  On discharge from the hospital on September 14, 1992, 
it was noted that the veteran's postoperative course was 
benign.  

On October 27, 1992, Dr. A.K. wrote that the veteran's 
convalescence should continue for another four months, at 
which time he would be re-evaluated.  Although Dr. A. K. 
commented in the letter dated October 27, 1992, that the 
veteran's convalescence should continue for another four 
months, this one letter does not establish that the veteran 
continued to have severe postoperative residuals as defined 
in 38 C.F.R. § 4.30.  

Clinical records dated in mid-November 1992 reflect that the 
veteran sought treatment for right shoulder pain.  The 
clinical records are devoid of any notation that the veteran 
required assistance to reach this appointment or that he was 
accompanied to that appointment, nor did the provider 
indicate that the veteran had any respiratory distress or 
severe residuals of the September 1992 lung surgery, although 
the history of that surgery was referenced.  This clinical 
record is adverse to the veteran's claim that he met the 
criteria for benefits under 38 C.F.R. § 4.30 for 
convalescence beyond November 30, 1992.  The clinical records 
also reflect that the veteran was again evaluated for 
shoulder pain in late January 1993.  Again, these clinical 
records are devoid of evidence that the veteran required 
assistance to reach that appointment or that the veteran 
manifested severe residuals of the September 1992 surgery.  
In fact, the records reflect that the veteran was not in 
distress.

In an opinion render in June 2005, a VA reviewer stated that 
the normal recovery time for surgery for a right thoracic 
bullectomy is two months.  The reviewer stated that the 
veteran's claims files were reviewed.  This opinion is 
consistent with the assignment of a total temporary 
evaluation through November 30, 1992, a period slightly in 
excess of two months following the veteran's hospital 
discharge in mid-September 1992.  This opinion is unfavorable 
to extension of the temporary total evaluation beyond 
November 30, 1992, since the opinion indicates that no 
extension beyond November 30, 1992 would be required for 
normal recovery.  The veteran has not submitted any evidence 
that his recovery from this surgery was more complicated or 
more difficult than would normally be expected.  Therefore, 
this opinion is persuasive evidence against further extension 
of the temporary total evaluation.

The evidence does not show incompletely healed surgical 
wounds, need for house confinement, or continued use of a 
wheelchair or crutches, or any assistive device, or any other 
symptoms or factor related to immobility or restriction due 
to the September 1992 surgery.  The symptoms noted after 
November 30, 1992, are contemplated in the evaluation 
assigned for the service-connected lung disability.

Although benefits for a temporary total evaluation were 
granted to November 30, 1992, neither the reports from the 
hospitalization nor subsequent medical reports show that an 
extension of the temporary total rating is warranted.  

Regarding the period after October 31, 1992, the first 
medical evidence about the veteran's condition is not until 
January 28, 1993.  At that time, the veteran underwent a VA 
examination in which it was noted that recovery from surgery 
was complete.  

In summary, although the veteran without doubt still 
experienced some residuals from his September surgery after 
November 30, 1992, the evidence does not show that the 
veteran experienced severe postoperative residuals after that 
date.  After carefully reviewing the evidence, and the 
contentions of the veteran, it is concluded that an extension 
of a temporary total rating beyond November 30, 1992, under 
the provisions of 38 C.F.R. § 4.30, is not warranted.  Based 
on these findings and following a full review of the record, 
the preponderance of the evidence is against the veteran's 
claim for extension of a temporary total rating beyond 
November 30, 1992, under the provisions of 38 C.F.R. 4.30.   

Because the preponderance of the evidence is against the 
claim, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable determination.  The claim for extension of the 
temporary total evaluation beyond November 30, 1992, must be 
denied.


ORDER

Service connection for fibromyalgia is denied.  

Subject to law and regulations governing the award of 
monetary benefits, a 40 percent evaluation for right shoulder 
disability is granted from August 9, 2002, exclusive of a 
period of temporary total disability, and the appeal is 
granted to this extent only.  

An evaluation in excess of 20 percent rating for residuals of 
fracture of the left clavicle with shoulder impingement 
syndrome, status-post operative Mumford resection, prior to 
October 18, 2004, and for an evaluation in excess of 30 
percent for that disability from October 18, 2004, is denied.

Subject to law and regulations governing the award of 
monetary benefits, an initial evaluation of 30 percent for 
emphysema is granted. 

An extension of a temporary total convalescent rating under 
38 C.F.R. § 4.30 following surgical treatment of a service-
connected lung disability beyond November 30, 1992, is 
denied.


REMAND

The RO has readjudicated the veteran's claim of entitlement 
to a total disability evaluation based on individual 
unemployability (TDIU).  The RO has issued a Supplemental 
Statement of the Case as to the claim for TDIU and has 
certified that the claim is ready for appellate review.  
Therefore, this issue has returned to the Board.  
Unfortunately, the RO has not yet completed development of 
the veteran's claims of entitlement to service connection for 
arthritis of the knees, and has deferred adjudication of that 
issue pending VA examination.  

The outcome of the adjudication of the claim of entitlement 
to service connection for arthritis of the knees could affect 
the veteran's claim for TDIU.  Certainly, if the claim is 
resolved in the veteran's favor, the addition of another 
service-connected disability to the several disabilities for 
which the veteran has already been granted service connection 
could change the veteran's combined service-connected 
disability evaluation from 60 percent to 70 percent, thus 
allowing him to meet the schedular criteria for TDIU.  
Because the outcome of the claim for service connection could 
affect the outcome of the claim for TDIU, these claims are 
described as "intertwined."

In addition, the Board has determined that further 
development of the veteran's claim for service connection for 
a thoracic spine disorder, to include thoracic outlet 
syndrome, is required.  If that claim is resolved in the 
veteran's favor, it, too, could affect the outcome of the 
claim for TDIU.  

Because the pending claims for service connection for 
arthritis of the knees and for a thoracic spine disorder are 
intertwined with the claim for TDIU, the Board cannot 
complete review of the claim for TDIU until the claims files 
reflect resolution of each of the intertwined claims.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Therefore the claim 
for TDIU is Remanded for readjudication when the adjudication 
of all intertwined claims has been completed.

As to the claim for service connection for a thoracic spine 
disorder, the VA examiner concluded that the veteran did not 
currently have a thoracic spine disorder, to include thoracic 
outlet syndrome.  The prior treatment records reflect that 
the veteran's providers preformed right and left rib 
resections to alleviate the symptoms of thoracic outlet 
syndrome.  The examiner concluded that no symptoms of 
thoracic outlet syndrome were present at the time of the most 
recent VA examination, but the examiner left unaddressed 
additional questions the Board must consider before 
completing appellate review.  

In particular, the veteran's more recent statements, 
including statements following the June 2004 Board Remand, 
appear to raise a claim that the thoracic disorder for which 
the veteran is seeking service connection is secondary to the 
veteran's cervical spine disability, for which service 
connection has been granted.  Even if no thoracic outlet 
syndrome or thoracic spine disorder is currently present, the 
veteran appears to contends that, to the extent residuals of 
the treatment for thoracic outlet syndrome remain present, 
such as, for example, if the veteran currently has a tender 
or painful scar, loss of strength on use of the affected 
muscles, or other symptom, related to the two rib resections 
he underwent as part of the treatment for thoracic outlet 
syndrome, then he is entitled to service connection for those 
residuals if the thoracic outlet syndrome which led to those 
residuals was etiologically related to the veteran's service 
or any service-connected disability, to include a cervical 
spine disorder.  

Further development to determine whether there are any 
remaining residuals of thoracic outlet syndrome, if that 
disorder itself is no longer present, is required.  If 
thoracic outlet syndrome or any residual thereof is present, 
then an opinion as to whether there is any nexus between the 
veteran's service or a service-connected disability and the 
underlying disorder which led to the residuals of the 
disorder previously diagnosed as thoracic outlet syndrome is 
required.  In particular, consideration of the likelihood 
that symptoms previously addressed under that diagnosis could 
be etiologically related to the veteran's degenerative joint 
disease of the cervical spine is required.  

In addition, the claim of entitlement to an evaluation in 
excess of 20 percent for right shoulder disability prior to 
August 9, 2002, must be readjudicated.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Notice which includes an explanation 
as to the information or evidence needed 
to establish a disability rating and/or 
an effective date for a grant of service 
connection/increased rating, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
should be provided prior to issuance of 
the final supplemental statement of the 
case.  

2.  The veteran's claim of entitlement to 
service connection for arthritis of the 
knees should be adjudicated following any 
necessary development, including VA 
examination.  

3.  An SSOC which addressed the claim of 
entitlement to an evaluation in excess of 
20 percent for right shoulder disability 
prior to August 9, 2002, must be issued.

4.  The veteran must be afforded VA 
examination as necessary to determine the 
etiology of symptoms which led to a 
diagnosis of thoracic outlet syndrome and 
resection of the ribs and to determine 
whether the veteran has residuals of the 
rib resections and other treatment for 
thoracic outlet syndrome.  The examiner 
should be provided with a copy of this 
Remand and the claims file.  

After examining the veteran and reviewing 
the relevant service medical records and 
post-service clinical records, and 
conducting any necessary diagnostic 
examinations, the examiner should answer 
the following question:

Is it at least as likely as not (50 
percent or greater likelihood), or is it 
less than likely (less than a 50 percent 
likelihood), that the symptoms diagnosed 
as thoracic outlet syndrome, to include 
current residuals of such treatment, 
either 
(a) had an onset in service, or, 
(b) had an onset within one year after 
the veteran's July 1988 service 
discharge, or, 
(c) were etiologically related to or 
secondary to any service-connected 
disability, to include cervical spine 
disability, right shoulder disability, 
left shoulder disability, lung 
disability, or a combination of service-
connected disability.  

The examiner should explain the rationale 
for the opinion expressed.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5.  After each of the above actions has 
been taken, development of the claim of 
entitlement to TDIU should be conducted, 
including any development needed to 
determine the current severity of each 
service-connected disability.

6.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claims.  If any benefit 
sought remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should have the 
opportunity to respond. 

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_____________________________       
__________________________
     RAYMOND F. FERNER                         
   Acting Veterans Law Judge                            
Veterans Law Judge
   Board of Veterans' Appeals                        Board of 
Veterans' Appeals





____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


